DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the descriptions as described in the specification.  The drawings are blurry and difficult to read.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “model” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “model” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “model” does not have any corresponding structure in the specification and therefore the claims are not enabled.  A review of the specification shows that the specification does not disclose sufficient structure to perform the claimed function.  See the rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) set forth in detail below.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The term “model” does not have any corresponding structure in the specification and therefore the claims are not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “model” is indefinite in the claims because it is unclear what this is referring to.
Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether the “i.e.” limitation in parenthesis is to be included for interpretation in the claim or not. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites an automated interactive learning system for use by one or more users generating queries to one or more tutors. The limitation of a semantic routing model, wherein the semantic routing model routes a selected query input by the one or more users to the one or more tutors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system” language, “routes” in the context of this claim encompasses a user thinking about another user’s request and finding someone to tutor the user. Similarly, remaining limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a system. The system is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-20.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2020/0051460 A1 to Bedor et al. (hereinafter “Bedor”).

Concerning claim 1, Bedor discloses an automated interactive learning system for use by one or more users generating queries to one or more tutors (paragraphs [0298], [0369], [0370] – users can request tutors), comprising: 
(a) a semantic routing model, wherein the semantic routing model routes a selected query input by the one or more users to the one or more tutors (paragraphs [0298], [0369], [0370] – input from users requesting tutor is used to route user to a tutor); 
(b) a deep learning model, comprising: (1) a content independent conversational model; and (2) a content dependent conversational model (paragraphs [0031], [0095], [0165] – neural network is used to determine curriculum); 
(c) an automated student learning needs model, wherein the learning needs model interacts with the one or more users in a manner that mimics human behavior (paragraphs [0031], [0095], [0179] – learning needs are determined and interact with the users); 
(d) a helping service model that assists the one or more users in finding accurate solutions or answers to the selected query (paragraphs [0298], [0369], [0370] – user is provided assistance to help with answers); 
(e) a content priori knowledge service model, comprising a content taxonomy creator that converts course content having background knowledge information into a hierarchy of topics, wherein the hierarchy of topics shows dependencies among the topics (paragraphs [0210], [0229], [0230], [0299] – topics are organized in a hierarchy); and 
(f) one or more mobile objects that communicate information and data from a first location to a second location (paragraphs [0298], [0369], [0370] – user and tutors communicate data).

Concerning claim 2, Bedor discloses wherein the student learning needs model is further configured to: (a) receive the selected query from the one or more users; (b) direct the selected query received in step (a) to a selected tutor in order to obtain an accurate answer to the selected query and to determine human behavioral knowledge necessary to solve the selected query; (c) identify lapses in understanding of the one or more users and either provide missing information to the one or more users or clarify misconceptions of the one or more users if misconceptions are determined to be present; and (d) provide answers that are similar or identical to the accurate answer obtained in step (b) whenever additional queries are input that are similar or identical to the selected query (paragraphs [0031], [0095], [0179], [0298], [0369], [0370] – tutors are determined based on lapse in understanding of user and generated based on the query).

Concerning claims 3 and 12, Bedor discloses wherein the semantic routing model determines which tutor to route the selected query to, and wherein this determination is dependent upon which tutor has knowledge sufficient to accurately answer the selected query (paragraphs [0298], [0369], [0370] – input from users requesting tutor is used to route user to a tutor).

Concerning claims 4 and 13, Bedor discloses wherein the semantic routing model provides real-time interactions between the one or more users and the one or more tutors (paragraphs [0298], [0369], [0370] – input from users requesting tutor is used to route user to a tutor).

Concerning claims 5 and 14, Bedor discloses wherein the content independent conversational model includes tutor and user dialogue annotations and tutor and user Quality analysis annotations (paragraphs [0031], [0095], [0165] – neural network is used to determine curriculum).

Concerning claims 6 and 15, Bedor discloses wherein the content dependent conversational model includes course contents and problem solving step annotations, and wherein the course contents include all of the material that users may query about (paragraphs [0031], [0095], [0179] – learning needs are determined and interact with the users).

Concerning claims 7 and 16, Bedor discloses wherein the helping service model comprises: (a) a solution engine executer, wherein the solution engine executer enables the automated learning system to produce the accurate answer to the selected query; (b) a next topic recommender, wherein the next topic recommender recommends a next topic after identifying a topic raised by the selected query; (c) an incoming question topic identifier, wherein the incoming question topic identifier identifies the topic raised by the selected query; (d) a solution methods identifier, wherein the solution methods identifier identifies a method or theorem used to produce the accurate answer to the selected query; and (e) a question topic matcher (paragraphs [0298], [0369], [0370] – input from users requesting tutor is used to route user to a tutor).

Concerning claims 8 and 17, Bedor discloses wherein the one or more mobile objects may comprise one or more of the following: wireless phones, laptops, PCs, smartphones, wired (i.e., so-called landline telephones), and any other devices that communicate information or data from one location to another location (paragraphs [0298], [0369], [0370] – input from users requesting tutor is used to route user to a tutor).

Concerning claims 9 and 18, Bedor discloses further comprising a Graphical User Interface (GUI) that allows the one or more users to interact with the learning system (paragraphs [0298], [0369], [0370] – input from users requesting tutor is used to route user to a tutor).

Concerning claim 10, Bedor discloses a method of automated interactive learning, including: (a) receiving a selected query from one or more users; (b) directing the selected query received in step (a) to a selected tutor in order to obtain an accurate answer to the selected query and also to determine human behavioral knowledge necessary to provide the accurate answer to the selected query; (c) identifying lapses in understanding of the one or more users and either: (1) providing missing information to the one or more users, or (2) determining if the one or more users have misconceptions related to the selected query, and if so, clarifying the misconceptions to the one or more users; and (d) providing answers that are similar or identical to the accurate answer obtained in step (b) whenever additional queries are received that are similar or identical to the selected query received in step (a) (paragraphs [0031], [0095], [0179], [0298], [0369], [0370] – tutors are determined based on lapse in understanding of user and generated based on the query).

Concerning claim 11, see the rejection of claim 1.

Concerning claim 19, Bedor discloses further comprising a data collection and annotation model, wherein the data collection and annotation model captures human intelligence in a structured format enabling the learning system to achieve enhanced learning capabilities from humans (paragraphs [0031], [0095], [0165] – neural network is used to determine curriculum).

Concerning claim 20, Bedor discloses wherein the system emulates human behavior in a manner that humans exhibit when solving problems, and wherein the system uses conversational interactions with the one or more users (paragraphs [0031], [0095], [0165] – neural network is used to determine curriculum).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715